Citation Nr: 1535730	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  07-22 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and brother


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to March 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  When this matter was last before the Board in January 2014 it was remanded to the RO for additional development.  Following the completion of that development it was returned to the Board and is now ready for further appellate review.  

In October 2010 a Travel Board hearing was held before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the testimony is associated with the claims file.

In January 2011 the Board reopened a finally denied September 2002 decision, and remanded the case to the RO for additional development.  The case was again remanded in August 2012 and January 2014.

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system.  A review of the Veteran's electronic VA folders reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.


FINDINGS OF FACT

1.  Right ear hearing loss is not causally or etiologically related to an in-service event, injury or disease, and did not manifest in service or within one year of the Veteran's discharge from service.

2.  A hearing loss disability (as defined under 38 C.F.R. § 3.385) was noted at the time the Veteran was examined for service entrance in April 1973.

3.  The Veteran's pre-existing hearing loss disability of the left ear did not increase in severity during or as a result of active duty service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2014).

A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, an August 2005 letter notified the Veteran of the information and evidence needed to reopen and substantiate his service connection claim.  In March 2006 the Veteran was notified that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess, 19 Vet. App. 473.  The Veteran's claim to reopen was subsequently adjudicated for the first time in an April 2006 rating decision.  Thus, because the VCAA notice provided occurred before the initial unfavorable decision on the claim, VA's duty to notify in this case has been satisfied.  

B.  Duty to Assist

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  The Veteran's VA treatment records, identified private treatment records, and service treatment records have been associated with his electronic VA folder.  

Additionally, VA examinations were performed in February 2011, August 2012, and March 2014 to determine the nature and etiology of the Veteran's hearing disability.  The Board finds that these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With respect to the Board hearing, the United States Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claims

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d); see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, such as a sensorineural hearing loss disability, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  These diseases must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  "Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court."  Jandreau, 492 F.3d at 1377.  

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

It is the policy of VA to administer and apply the law under a broad interpretation, consistent, however, with the facts shown in the case.  Consistently, "[t]he evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."  Bastien v. Shinseki, F.3d 1301, 1306 (Fed. Cir. 2010).  When there is an approximate balance of positive and negative evidence, or equipoise, regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  However, deference to the Board's weighing of evidence and inferences is appropriate when it is tethered to the evidentiary record.  See Siewe v. Gonzales, 480 F.3d 160, 169 (2d Cir. 2007) (citing Cao He Lin v. U.S. Dep't of Justice, 428 F.3d 391, 405 (2d Cir. 2005) ("Without some specific evidence concerning practices in China, the IJ's [immigration judge] conclusion . . . is speculative." )).  

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibals, db), over a range of frequencies (in Hertz, Hz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2015).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2015). 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  The term "noted" denotes only such defects, infirmities, or disorders as are recorded in examination reports at service entrance examination, acceptance, and enrollment.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

In the present case, the presumption of soundness does not apply to the Veteran's left ear disability, as a hearing loss disorder of the left ear was clearly noted on examination at service entrance.  Thus, service connection on a direct basis as having been incurred is service is not warranted.  VA must nevertheless consider entitlement to service connection based on aggravation. 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under § 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The defect, infirmity, or disorder must be detected and noted at entrance examination by a person who is qualified through education, training, or experience to offer medical diagnosis, statement or opinions.  See 38 C.F.R. § 3.304(b); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b). 

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  The evidence of record establishes that the Veteran has a current right and left ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  Further, the Veteran's military occupational specialty suggests he would have been exposed to potentially hazardous noise exposure.  

The Veteran's right ear was not disabled at the time he entered the military, however the Veteran's left ear was.  Thus, the Board must determine whether a nexus exists between the Veteran's current right ear hearing loss disability and in-service ear stressors, as well as if the Veteran's current left ear hearing loss was aggravated by in-service ear stressors.  

The Veteran and his brother testified before the Board in October 2010.  At that hearing they primarily testified to the Veteran's exposure to hazardous noise in service, as well as the Veteran's current hearing disability, both of which are acknowledged by the Board.  The Veteran did state during testimony that he would have to ask people to repeat themselves during the end of his time in service, and offered this as evidence of his hearing degrading during service.  

In a February 2007 notice of disagreement the Veteran stated his hearing loss is due to working on the flight line and the associated jet noise.  In a July 2007 VA Form 9 the Veteran provided detail about his exposure to hazardous noise during the military, detail consistent with the testimony the Veteran provided before the Board in October 2010.  

There have been three informal hearing presentations (IHP) during this case.  The first IHP, October 2010, notes the Veteran's hearing measurements during his June 1976, in service, audio examination.  The second IHP, January 2014,  notes that there is a presumption of aggravation, which the November 2012 VA examiner did not rebut.  The third IHP, February 2015, states that the Veteran contends that his military service aggravated his bilateral hearing loss beyond the natural progression so much that the disability should be considered to be service-connected.

The Veteran's April 17, 1973 report of medical examination (standard form 88) upon entering the service tested the Veteran's right ear hearing as 35 decibals (db) at 500 Hz, 10 db at 1000 Hz, 10 db at 2000 Hz, and 10 db at 4000Hz.  The Veteran's left ear hearing was 10 db at 500 Hz, 0 db at 1000 Hz, 20 db at 2000 Hz, and 40 db at 4000 Hz.  

The Board notes that also in the Veteran's record is a reference audiogram, also dated April 17, 1973.  That document annotates the Veteran's right ear hearing as 30 db at 500 Hz, 15 db at 1000 Hz, 15 db at 2000 Hz, 15 db at 3000 Hz, 15 db at 4000 Hz, and 15 db at 5000 Hz, his left ear hearing as 15 db at 500 Hz, 5 db at 1000 Hz, 20 db at 2000 Hz, 25 db at 3000 Hz, 40 db at 4000 Hz, and 25 db at 6000 Hz.  However, the Board notes that these numbers, as annotated on the reference audiogram, are extracted from the Veteran's standard form 88 (SF 88), and therefore the Board applies only the SF 88 measurements.  

In June 1976 the Veteran's hearing was tested again.  At that time the Veteran's right ear hearing tested as 15 decibals (db) at 500 Hz, 5 db at 1000 Hz, 0 db at 2000 Hz, 15 db at 3000  Hz, and 15 db at 4000Hz.  The Veteran's left ear hearing was 10 db at 500 Hz, 5 db at 1000 Hz, 20 db at 2000 Hz, 15 db at 3000 Hz, and 40 db at 4000 Hz.  Corrected to ANSI S3.6 ("reference audio"), the Veteran's right ear hearing tested as 15 decibels (db) at 500 Hz, 10 db at 1000 Hz, 10 db at 2000 Hz, 15 db at 3000  Hz, and 20 db at 4000Hz, with left ear hearing of 10 db at 500 Hz, 5 db at 1000 Hz, 25 db at 2000 Hz, 20 db at 3000 Hz, and 55 db at 4000 Hz.

The Board highlights that the Veteran's discharge physical is unavailable for review.  The RO made a formal finding of unavailability on January 21, 2012, after exhausting all efforts to obtain the records.  The Veteran separated from the service in March 1978, and the last hearing examination of record while in service was June 1976, roughly 20 months before the Veteran separated from service.  

The Board recognizes there is a greater duty to assist in cases where a veteran's exit examination and full service treatment records are unavailable.  See Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).  Consistent with that, the Board notes that the Veteran has received three VA audio examinations throughout the course of this appeal, through multiple remands, in order to address all possibilities regarding the Veteran's claim.  The first VA audio examination was in February 2011, a second in November 2012, and a third in March 2014 (with an addendum opinion in July 2014).  The Board, however, focuses its analysis on the March 2014 VA audio examination and the associated addendum opinion because it captures and refines the details of the previous opinions.  

The March 2014 VA audio examination notes the minimal shift in the Veteran's hearing from the Veteran's entering service and June 1976, as outlined above, but stating that the Veteran's 1976 hearing test was consistent with initial test results, and stating there were no significant permanent shifts in hearing thresholds during service.  

The March 2014 VA examiner went on to state that the Veteran's audiological assessments in his VA records indicate a progressive bilateral sensorineural hearing loss over time.  The VA examiner also highlighted the Veteran's extensive history of occupational and recreational noise exposure, including noise exposure as a mechanic for 20 to 30 years, exposure to heavy machinery, lawn equipment, and power tools, as well as a fondness for hunting.  

The March 2014 VA examiner concluded for the right ear that the Veteran's hearing did not get worse during service, and that the Veteran's current right ear hearing loss was less likely than not caused by or a result of an event in military service.  That is, no Shedden nexus between conceded in-service noise exposure and the Veteran's present right ear hearing disability.  

The March 2014 VA examiner concluded for the left ear that the Veteran's hearing did not get worse during service, and that the Veteran's current left ear hearing loss was less likely than not caused by or a result of an event in military service.  That is, no aggravation of the Veteran's existing left ear hearing disability.  

In this case, the Veteran was found to have hearing loss in both ears at entry into service, but only the hearing loss in the left ear (40 decibels at 4000 Hertz) was a "disability" under 38 C.F.R. § 3.385.  There was no separation examination, and the critical evidence addressing the etiology of hearing loss is the March 2014 VA examination report.  Pertinently, the examiner found that right ear hearing loss was less likely than not caused by or a result of an event in military service and that the left ear hearing loss disability did not get worse during service.  The examiner supported this opinion with a detailed rationale, highlighting the Veteran's extensive history of occupational and recreational noise exposure, including noise exposure as a mechanic for 20 to 30 years, exposure to heavy machinery, lawn equipment, and power tools, as well as a fondness for hunting.  

The only evidence in this case supporting the Veteran's claim is his own lay opinion.  The Veteran is competent to testify as a general perception of diminished hearing, but the determination of an onset of hearing loss or the worsening of an existing hearing loss is done via audiometric testing and not capable of lay substantiation.  Accordingly, his lay evidence is of minimal probative value and is substantially outweighed by the March 2014 VA examiner's opinion.  See Jandreau, supra.

In summary, the evidence does not show that right ear hearing loss is in anyway related to service or manifest to a compensable degree within one year following service, or that a preexisting left ear hearing loss disability was aggravated by service.  For these reasons, the claim of entitlement to service connection for hearing loss must be denied.  VA's benefit-of-the-doubt doctrine is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55






ORDER

Entitlement to service connection for bilateral hearing loss is denied.  


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


